          Case 4:16-cv-01729-MWB Document 68 Filed 06/19/20 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROY HUNT,                                                No. 4:16-CV-01729

                Plaintiff,                               (Judge Brann)

         v.

GLENN C. DRAKE II, SUSAN
KEFOVER, PAUL HEIMEL,
DOUGLAS MORLEY, and ANGELA
MILFORD,

               Defendants.

                              MEMORANDUM OPINION

                                       JUNE 19, 2020

         In preparation for trial, the parties have cross-filed motions in limine.1 I

begin by summarizing the legal standard applicable to motions in limine before

addressing each issue in turn.

I.       LEGAL STANDARD

         Motions in limine are motions made preliminary to trial to aid the clear

presentation of evidence. “Evidence should only be excluded on a motion in limine

if it is clearly inadmissible on all potential grounds. The movant bears the burden

of demonstrating that the evidence is inadmissible on all potential grounds.”2


1
     Pls.’ Mot. in Limine, Doc. 53; Defs.’ Mot. in Limine, Doc. 55.
2
     Feld v. Primus Techs. Corp., Civ. No. 4:12-1492, 2015 WL 1932053, at *1 (M.D. Pa. 2015)
     (citation omitted).
          Case 4:16-cv-01729-MWB Document 68 Filed 06/19/20 Page 2 of 6




Evidence is relevant if it has any tendency to make a fact more or less probable and

if that fact is of consequence in determining the action.3

II.     DISCUSSION

        A.     Plaintiff Roy Hunt’s Motions in Limine

        Plaintiff Roy Hunt moves to exclude three types of evidence. He seeks to

exclude a settlement agreement from the union grievance proceeding executed on

June 23, 2016 (the “Settlement Agreement”),4 a letter co-signed on March 11, 2016

by nine corrections officers (the “Letter”),5 and evidence pertaining to previously

dismissed affirmative defenses.

               1.     The Settlement Agreement

        Hunt moves in limine to exclude the Settlement Agreement. Defendants

contend that the document is relevant to Hunt’s motivations for filing the suit and

entering the settlement, which purportedly bear on his credibility in this action.

Hunt’s credibility is of course relevant, but the text of the Settlement Agreement

does not shed light on either of these motivations. To the extent these lines of

questioning are relevant, Defendants may pursue them through cross-examination.

Furthermore, the terms of the agreement bar it from being entered into evidence in




3
    See Univac Dental Co. v. Dentsply Int’l, Inc., 268 F.R.D. 190, 196–97 (M.D. Pa. 2010)
     (quoting Fed. R. Evid. 401).
4
     Pl.’s Mot. in Limine Ex. 1, Doc. 53.
5
     Pl.’s Mot. in Limine Ex. 2, Doc. 53.


                                           -2-
          Case 4:16-cv-01729-MWB Document 68 Filed 06/19/20 Page 3 of 6




a proceeding other than to enforce its terms. I therefore grant Hunt’s motion in

limine to exclude the Settlement Agreement.

               2.      The Letter

        Hunt next seeks to exclude a letter co-signed by nine correctional officers at

the Potter County Jail. This letter expresses the officers’ opposition to the

possibility of Hunt being reinstated to his former position. Although the Letter is

not a direct statement of management’s reasoning for terminating Hunt’s

employment, it may be relevant for its tendency to corroborate management’s

account of Hunt’s conduct on the job. For that reason, I deny Hunt’s motion to

exclude the Letter.

        I note, however, that the Letter appears to be hearsay. As this issue was not

raised in the papers, I will not exclude this evidence at this time. Instead, I will

reserve this matter for trial, at which time I will be able to assess fully whether

Defendants have laid the foundation for an exception to the general rule against

hearsay.6

               3.      The Affirmative Defenses

        Finally, Hunt moves to exclude evidence pertaining to affirmative defenses

that were previously dismissed by this Court. He does not, however, identify

specific evidence that he seeks to exclude. Hunt’s point is well taken that evidence


6
    See Fed. R. Evid. 802.


                                          -3-
          Case 4:16-cv-01729-MWB Document 68 Filed 06/19/20 Page 4 of 6




bearing only on affirmative defenses that are no longer in the action would not be

admissible, but whether particular evidence possesses that character is better

assessed in the context of the trial. I therefore defer this objection to that time.

        B.     Defendants’ Motions in Limine

        Defendants initially moved in limine on two grounds. However, they

withdrew one of the motions in their reply papers, which pertained to Hunt’s

alleged failure to timely disclose witnesses.7 I thus address only the one remaining

motion.

        Defendants argue that evidence of Hunt’s damages occurring after June 23,

2016—the date the Settlement Agreement was signed—should be excluded

because Hunt failed to mitigate his damages. The theory, as I understand it, is that

the arbitrator would have been empowered to grant Hunt relief that overlaps with

that sought in this action, and that therefore his decision to settle instead of

proceeding to arbitration resulted in a higher damages figure than he would

otherwise be entitled to. This argument appears to be a restyling of Defendants’

argument regarding failure to exhaust remedies under the collective-bargaining

agreement that has already been rejected by both this Court and the United States

Court of Appeals for the Third Circuit.8 As explained in those opinions, Hunt’s


7
    See Defs.’ Reply Br. to Pls.’ Opp’n to Defs.’ Mot. in Limine *12.
8
    See Mem. Op. 8–9, Doc. 11; Mem. Op. 4–6, Doc. 30; Briggs v. Potter Cty., 787 Fed. Appx.
    123, 132 (3d Cir. 2019).


                                            -4-
           Case 4:16-cv-01729-MWB Document 68 Filed 06/19/20 Page 5 of 6




claims in this action are not impacted by the grievance proceeding because they do

not arise under the collective-bargaining agreement.

         The case cited by Defendants, Douglas v. Jin,9 does not support their motion

for two reasons. First, the motion in limine discussed in Douglas sought to allow

evidence of mitigation, not to preclude evidence of damages.10 This is a critical

distinction in light of the high burden of precluding evidence on a motion in

limine. The second reason is that the Douglas court directly stated that testimony

about the grievance procedure would be improper because it was too closely

related to the exhaustion issue that had previously been dismissed.11 As in

Douglas, I find that testimony regarding the grievance procedure here would

violate my previous rulings on the exhaustion issue. I further find that Douglas

does not support the proposition that evidence of damages after a grievance

procedure must be precluded; I therefore deny Defendants’ motion in limine.




9
     Civ. A. No. 11-350, 2014 U.S. Dist. LEXIS 62887 (W.D. Pa. May 7, 2014).
10
     See id. at *2.
11
     See id. at *7 (“[T]o the extent that Deputy Superintendent Winfield is offered to testify about
     ‘the overall grievance procedure available to inmates as well as other opportunities for
     inmates to confer with staff members,’ the Court finds such testimony would tack too close to
     the exhaustion issue, and would violate this Court’s previous rulings.”); id. at *10 (“The Court
     cautions defendant, however, to make every effort to maintain the boundary between
     legitimate mitigation testimony and improper testimony about DOC’s grievance procedures or
     prisoners’ obligation to exhaust administrative remedies in order to advance civil rights claims
     in federal court.”).


                                                 -5-
        Case 4:16-cv-01729-MWB Document 68 Filed 06/19/20 Page 6 of 6




III.   CONCLUSION

       For the reasons provided above, Plaintiff’s Motion in Limine (Doc. 53) is

granted in part, denied in part, and in part deferred to trial. Defendants’ Motion in

Limine (Doc. 55) is denied.

       An appropriate Order follows.



                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                         -6-
